Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, 15-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 11, 15-19 and 21-22 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular claims 11, 15 and 19 contain the claim limitations “wherein the medical device is free from any outer coating disposed over the layer of therapeutic agent or bioactive material”.  While the current specification does in the cited portion teach disadvantages of such coatings, it cannot be stated that the current specification explicitly excludes the use of “any outer coating” over the bioactive material. It is not equivalent to claim a coating that does not mention the use of a coating layer as a preferred embodiment versus specifically excluding the use of a particular coating. Further the applicant generally teaches away from using coatings that perform particular functions or are made of certain materials, but the current specification does not reasonably exclude “any” coating from use in the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) in view of Michal et al. (USPGPub2005/0249779) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) 
Regarding claims 1-2, 8, and 12-14, Sarasam teaches providing a nitinol stent (col. 31, lines 51-65) coated with a pyrolytic carbon primer layer (col. 26, lines 11-22) and wherein a paclitaxel layer is formed over the primer layer (claim 1) and wherein no polymer is required in the paclitaxel layer. Further it should be noted that there is no desire to provide a variable coating thickness in Sarasam which would require steps that are not mentioned in the prior art.  Further Sarasam states that the carbon layer can have “a suitable thickness” (as cited above), implying that only a single thickness is preferably used. Further, it should be noted that several of the potential metals employed by Sarasam form native oxides in air and therefore they would reasonably be present as a material property of those substrates.  As evidence the examiner would point to 1) Gemelli et al. (second paragraph under Introduction) wherein it is stated that titanium forms passive oxide on its surface spontaneously under standard conditions, 2) Vezina et al. (figures under Passivation Process) wherein is stated that chromium in stainless steel reacts with ambient air to form a protective oxide layer and 3) Hansen et al. (paragraph above Fig. 5) wherein it is stated that NiTi forms a passive oxide when exposed to air at ambient temperature. It should further be noted that the applicant notes in their own specification that the acidic groups may be formed by adsorption of oxygen onto the deposited carbon layer, wherein it the position of the examiner that given exposure to air, the prior art invention would also adsorb oxygen from the atmosphere.  Further it would seem inherent that if the current application forms oxides that are varied in nature due to the underlying substrate material, the prior art material would experience the same phenomena for the same reason. The teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen are as shown above.  Sarasam as evidenced by Gemelli and Vezina et al. and Hansen fails to teach removing non-volatile carbon deposits from the device prior to coating.  However, Michal teaches a plasma etching process for the purpose of cleaning a stent wherein the process is capable of removing non-volatile carbon deposits, followed by deposition of a carbon layer over the surface of the implant, wherein the purpose of the carbon layer is to provide a binding site for a bioactive material.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasma etching process of Michal in the stent manufacture method of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen as a use of a known cleaning and etching technique used to improve a similar medical device in the same way wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that if the process of Michal is able to remove non-volatile components via plasma etching it is reasonably implicit that the process would remove far more volatile “volatile components”. Further the by claiming the removal of volatile and non-volatile components as separate successive steps, the applicant has effectively separated the step of Michal which removes undesirable components of Michal using plasma into two steps.  However, the Court has long held that in general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding claim 4, the pyrolytic carbon of Sarasam would have the quality of being impervious as claimed.
Regarding claim 5, pyrolytic carbon is a known amorphous material.
Regarding claim 6, it should further be noted that the applicant notes in their own specification that the acidic groups may be formed by adsorption of oxygen onto the deposited carbon layer, wherein it the position of the examiner that given exposure to air, the prior art invention would also adsorb oxygen from the atmosphere. Further it would seem inherent that if the current application forms oxides that are varied in nature due to the underlying substrate material, the prior art material would experience the same phenomena for the same reason.
Regarding claim 7, Sarasam further teaches the coating applied may by free of polymer (col. 23, line 65 through col. 24 line 17) indicating that in all embodiments presented, Sarasam does not require the use of a polymeric cover layer.  The teachings of Sarasam as evidenced by Gemelli and Vezina and Hansen and further in view of Michal are as shown above. Because the process steps of Sarasam as evidenced by Gemelli and Vezina and Hansen and further in view of Michal are provided by different arts, it is not explicitly stated that the treatment chamber may also be used as the coating chamber.  However, those of ordinary skill in the art would readily recognize that using the same chamber would reduce the number of chambers needed to form the product of Sarasam as evidenced by Gemelli and Vezina and Hansen and further in view of Michal thereby reducing costs. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating chamber of Sarasam as evidenced by Gemelli and Vezina and Hansen and further in view of Michal as the treatment chamber of Sarasam as evidenced by Gemelli and Vezina and Hansen and further in view of Michal in order to reduce the need for addition machinery thereby reducing costs, space requirements and increasing efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) in view of Michal et al. (USPGPub2005/0249779) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) as applied to claims 1-2, 4-8 and 11-14 above, and further in view of Park et al. (USPGPub2007/0225785).
Regarding claim 9, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal are as shown above. Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal fails to teach wherein the plasma contains a combination of hydrogen and argon, although Sarasam in view of Michal does teach the use of argon plasma.  However, Park teaches that is well known when cleaning using argon plasma to include additional gasses such as hydrogen.  Therefore, one of ordinary skill in the art at the time of filing would have considered it obvious to include the hydrogen of Park in the argon gas of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal as a combination of prior art elements predictably combinable with a presumed high level of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063)  in view of Michal et al. (USPGPub2005/0249779)) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) as applied to claims 1-2, 4-8 and 11-14 above, and further in view of Callol et la. (US6174329).
Regarding claim 10, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal are as shown above. Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal fails to teach the deposition method used to apply the pyrolytic carbon coating.  However, Callol teaches that pyrolytic carbon coatings are known to be applied to stents via sputtering (col. 6, lines 25-46). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pyrolytic carbon coating of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal using the methods of Callol as a use of a known deposition technique to apply a similar coating material to improve a similar substrate in the same way.
Response to Arguments
	The applicant argues that the plasma process of Michal could remove native oxides and not expose them based on the teachings of a secondary reference.  However, the examiner did not argue that one would modify the Michael reference with any other references and it is not stated or argued by the applicant that plasma treatment necessarily removes native oxides from surfaces.  While it likely could be used for such a purpose, the examiner argued using the process in the manner employed by Michal, not as guided by the applicants’ additional reference.  Michal teaches the removal of carbon deposits and does not mention either a necessity or desire to remove native oxides.  As such, while the Aronsson reference provided by the applicant may show what can be done with plasma treatment, it is not stated in the prior art that the process would remove native oxides nor has the applicant provided logical reasoning as to why it necessarily would.  Therefore the Michal reference must be relied upon for the teachings that it provides which are that it removes carbon deposits and does not mention removal of further and deeper materials such as native oxides. 
	As relates to the applicants arguments concerning why non-volatile components would be removed necessarily when non-volatile components are removed, it is noted that volatile components are those considered to evaporate under normal temperature conditions.  The mere existence of the object in question in air would prompt at least some removal of volatile components.  Further given the added energy of plasma treatment it does not seem possible to prevent the removal of at least some volatile components while the plasma process is removing components that are physically bound the surface of the substrate.  Further, a process that removes both volatile and non-volatile components simultaneously is equivalent in terms of function manner and result to one that does the same thing in two steps if the same process were repeated and the outcome was the same as argued by the examiner. The applicant argues that it is possible that not removing one component first could interfere with removal of the second but the applicant argues this in terms of electropolishing which is neither claimed nor employed by the prior art, rendering the argument moot.
	All remaining arguments are moot in view of the 112 rejection provided as relates to new matter provided in the current claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/			Examiner, Art Unit 1717     
                                                                                                                                                                                                   /ROBERT S WALTERS JR/Primary Examiner, Art Unit 1717